Title: To James Madison from James Monroe, 27 December 1813
From: Monroe, James
To: Madison, James


        
          Dear Sir
          washington decr 27. 1813
        
        The following communication from the secry of the navy is the cause of this letter.
        Just before I left the office he came into it, and informd me that Genl. Armstrong had adopted the idea of a conscription, and was engaged in communications with members of Congress, in which he endeavourd to reconcile them to the measure, stating that the militia could not be relied on, & that regular troops could not be enlisted. Mr Jones was fearful, should such an idea get into circulation, that it would go far to ruin the admn. He told me that he had his information from Genl. Lacock, & he authorised me to communicate it to you. I suspect that many other members, have already been sounded on the subject, as mr Roberts remarked to me yesterday, that Genl Armstrong had returnd & had many projects ready for them.
        Other circumstances which have come to my knowledge ought to be known to you. Mr Dawson calld on me yesterday week, & informd me that mr Fisk of New York, intended to move on the next day a resolution calling on you to state by what authority Genl. Armstrong had commanded the northern army last campaign—who had dischargd the duties of the war dept. in his absence and for other information, relating particularly to his issuing comns., and exercising all the duties of the secry at war, on the frontier. I satisfied Mr. Dawson that an attack, on the secry at war, on those grounds, would be, essentially, an attack on you, & that we must

all support him against it, to support you. He assurd me that he should represent it in that light to mr Fisk, & endeavor to prevail on mr Fisk to decline the measure. I presume he did so.
        Genl. Hampton, whom I have seen, informd me that this gentleman was engagd in the seduction of the officers of the army, particularly the young men of talents, promising to one the rank of Brigr. to another that of major Genl, as he presumed without your knowledge, teaching them to look to him & not to you for preferment, and exciting their resentment against you, if it did not take effect. He assured me that a most corrupting system had been carried on in the state of New York by placing in office particularly the Qr. mrs. dept, his tools & instruments, & the sons of influencial men under them as clerks &c. I did not go into detail. Other remarks I will take another opportunity of communicating to you.
        It is painful to me to make this communication to you, nor should I do it, if I did not most conscienciously believe, that this man if continued in office, will ruin not you and the admn. only, but the whole republican party and cause. He has already gone far to do it, and it is my opinion that if he is not promptly removed he will soon accomplish it. Without repeating other objections to him, and the above facts if true, are sufficient, he wants a head fit for his station, Indolent except for improper purposes, he is incapable of that combination, and activity, which the times require. My advice to you therefore, is, to remove him at once. The mere project of a conscription, adopted & acted on without your approbation or knowledge, is a sufficient reason. The burning of Newark, if by his order, is another. The failure to place troops at fort George, another. In short, there are abundant reasons for it. His removal for either of the three, would revive the hopes of our party, now desponding, and give a stimulus to measures. I do not however wish you to act on my advice—consult any in whom you have confidence. He has, as you will find, but few friends, and some of them, I suspect, cling to him either from improper motives, or on a presumption that you support him.
        This communication is of course made in confidence there being no reason that it should be otherwise considerd. The facts may be obtaind, of the parties mentiond, if desird, as I presume, and, their truth, is the only material point in question. I am dear sir sincerely your friend & servant
        
          Jas Monroe
        
      